Citation Nr: 0907234	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code.

(The issues of entitlement to service connection for right 
hallux valgus and a cervical spine disorder, an evaluation in 
excess of 10 percent for left hallux valgus, and an effective 
date earlier than September 26, 2002 for the grant of service 
connection for left hallux valgus are the subject of a 
separate decision with the same date and docket number.)

(The issue of entitlement to reimbursement of unauthorized 
medical expenses incurred at Methodist North Surgery Center 
on August 7, 2006 for service-connected left foot hallux 
valgus is the subject of a separate decision with the same 
date and docket number.)




REPRESENTATION

(The veteran was previously represented in this matter by the 
American Legion.  He is represented in another matter before 
the Board of Veterans Appeals by Disabled American Veterans.  
The American legion revoked its representation by motion 
dated August 11, 2008, citing its policy not to participate 
in dual representation at the VA Regional Office or the Board 
of Veterans Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2005 
decision of the VA Regional Office in Nashville, Tennessee 
that denied entitlement to VA vocational training and 
rehabilitation services. 

The veteran was afforded a personal hearing at the RO in 
March 2008 before the undersigned Veteran's Law Judge sitting 
at Nashville, Tennessee.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to vocational 
rehabilitation training benefits under the provisions of 
Chapter 31 of Title 38 of the United States Code.  The VCAA 
and its implementing regulations require that VA provide 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific information 
or evidence required to substantiate a claim. See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The record 
reflects that the RO has sent various VCAA notice letters to 
the veteran pertaining to other matters, but none addresses 
the issue that is the subject of this decision.  The veteran 
must therefore be given the required notice with respect to 
this issue on appeal.  Accordingly, the case must be remanded 
in order to comply with the statutory requirements of the 
VCAA.  It is therefore REMANDED for the following action:

Review the claims file and ensure 
that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008), 
the implementing regulations found 
at 38 C.F.R. § 3.159 (2008), and 
any other legal precedent are 
fully complied with and satisfied 
as to the issue of entitlement to 
vocational rehabilitation training 
benefits under the provisions of 
Chapter 31 of Title 38 of the 
United States Code. See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-
374 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


